2021 IL App (1st) 210135

                                                                         THIRD DIVISION
                                                                         November 17, 2021

                                        No. 1-21-0135

______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

US BANK TRUST, N.A., as Trustee for LSF11       )     Appeal from the
Master Participation Trust,                     )     Circuit Court of
                                                )     Cook County.
      Plaintiff-Appellee,                       )
                                                )
v.                                              )
                                                )
LYNETTE BURNETT and ALL UNKNOWN                 )
OCCUPANTS,                                      )     No. 20 M1 705770
                                                )
      Defendants                                )
                                                )
(Michelle Gilbert, Edward Campbell, and         )
Lawyers’ Committee For Better Housing,          )     Honorable
                                                )     James A. Wright,
      Appellants).                              )     Judge Presiding.
_____________________________________________________________________________

       JUSTICE McBRIDE delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Burke concurred in the judgment and opinion.

                                          OPINION

¶1     Appellants, Michelle Gilbert and Edward Campbell, are attorneys who work for the

Lawyers’ Committee for Better Housing (LCBH), a not-for-profit legal aid organization that

represents individuals who are unable to afford private counsel in eviction proceedings. Gilbert

and Campbell represented defendant, Lynette Burnett, in an eviction action brought by plaintiff,

US Bank Trust, N.A., as trustee for LSF11 Master Participation Trust (US Bank). During the
No. 1-21-0135


course of those proceedings, the trial court assessed a sanction against Gilbert and Campbell, as

well as their employer, LCBH, in the amount of $2000 pursuant to Illinois Supreme Court Rule

137 (eff. Jan. 1, 2018), finding that they failed to perform a reasonable inquiry into certain

allegations made by their client, Burnett, regarding a conversation she had with counsel for US

Bank, Steven Anderson. Gilbert, Campbell and LCBH appeal that judgment, arguing that the

award was based on several errors and should be reversed.

¶2     The record shows that on August 26, 2020, US Bank filed a verified complaint for eviction,

seeking to evict Burnett from the residence located at 824 East 38th Place #D3-105, in Chicago.

US Bank alleged that on or about August 18, 2020, its agents had discovered that Burnett “and

others,” later determined to be Burnett’s two young children, had moved into that residence. US

Bank stated that when Burnett was found in occupancy of the premises, she produced a “[b]ogus

[l]ease” showing that the residence had been rented to her effective July 1, 2020, by an individual

named Oscar Sanchez. US Bank stated that it had “no idea who Oscar Sanchez” was, that he was

not authorized by US Bank to take any actions related to the residence, and that he had not returned

any phone calls made to him by counsel for US Bank. US Bank alleged that its counsel contacted

Burnett by phone and email to request that she voluntarily vacate the premises, and although

Burnett “acknowledged that she was likely the victim of a scam,” she refused to vacate. US Bank

characterized Burnett and her family as “squatters,” further alleging that they “illegally entered the

property without authorization (presumably by breaking in and chang[ing] the locks),” and stated

that they “now den[ied] [US Bank] access to the Premises such that [US Bank] cannot further

determine how many individuals are residing therein nor what activities are taking place inside the

premises.” US Bank alleged that Burnett’s “continued occupancy of the building constitute[d] a

threat to [the] health and safety of other occupants of the building” and posed a “severe risk” to



                                                  2
No. 1-21-0135


the property itself. US Bank attached documentation indicating that it had acquired the property in

April of 2019 through a public sale after foreclosure.

¶3      On September 16, 2020, Burnett and US Bank appeared before the trial court via Zoom.1

Burnett was self-represented, and attorney Anderson appeared on behalf of US Bank. During the

hearing, Burnett informed the court that she had a previous conversation with Anderson during

which Anderson alleged that she had no legal basis to be in possession of the residence because

Sanchez had no authority or legal right to lease the residence to her. Burnett told the court that,

after speaking with Anderson, she contacted Sanchez and informed him that US Bank was seeking

possession of the premises. Burnett further stated that she attempted to speak with Sanchez on

subsequent occasions, but those attempts were unsuccessful.

¶4      After hearing from both parties, the court indicated that, unless the parties were able to

reach an agreement, a trial date would be set for approximately one week later, to give Burnett

time to prepare and consult with or hire an attorney. The court apprised Burnett that if the case

proceeded to trial, US Bank would have the burden of proving its case. The court also informed

Burnett that she may have defenses to US Bank’s allegations and assertions that could be offered

at trial. The court further stated that if US Bank was able to satisfy its burden after a trial, the court

would stay the eviction for about a week, after which US Bank could file the eviction order with

the Sheriff’s Department to effectuate the eviction. The court asked Burnett if she understood the

ramifications of losing at trial, and she said that she did.




        1
         Except for the hearing that took place on November 9, 2020, the record in this case does not contain
transcripts from the relevant court proceedings. In lieu of transcripts, the parties submitted agreed
statements of facts for the hearings conducted on September 16, 2020, October 13, 2020, and January 7,
2021.

                                                     3
No. 1-21-0135


¶5     Attorney Anderson then requested that the court engage in a pretrial settlement conference

to attempt to resolve the matter. The court asked Burnett if she was open to discussing settlement

but advised her that she was not required to do so, as she had been granted a week to consult an

attorney. Burnett agreed. The court then asked Anderson how much time US Bank would be

willing to give Burnett to vacate the residence, and Anderson responded that if Burnett agreed to

vacate by October 9, 2020, admit to the allegations of the complaint, and agree to a mutual waiver

of claims, US Bank would dismiss the case and would not oppose sealing the file.

¶6     The court asked Burnett if she wanted to accept US Bank’s offer and she said that she did.

The court cautioned Burnett that if she accepted, she would be held to the terms of the agreement.

If she vacated the residence on or before October 9, 2020, the case would be dismissed and the file

would be sealed. However, if she failed to vacate by that date, US Bank would request and receive

an “order of possession instanter” and the file would be unsealed. The court asked Burnett if she

understood the repercussions of failing to vacate the residence by the agreed date, and she said that

she did.

¶7     Anderson then informed the court that Burnett had not responded to his previous e-mails

and requested authorization to draft an agreed order reflecting the terms of the agreement and

indicating that Burnett had agreed to those terms in open court. The court asked Burnett if she had

any issue with Anderson’s request, and Burnett responded that she did not. The court granted

Anderson’s request, and Anderson confirmed Burnett’s e-mail address. The court instructed

Anderson, and he agreed, to copy Burnett on the e-mail when he submitted the agreed order to the

court. Anderson further said that he would “include the appropriate language” in the preamble of

the agreed order indicating Burnett’s agreement to its terms in open court via Zoom.




                                                 4
No. 1-21-0135


¶8     Later that day, the court entered an “Agreed Order for Unauthorized Occupants to Move

Out,” noting that “the parties have reached a settlement as affirmed by Defendant Burnett via

Zoom in Court on 9/16/20 at 9:30 a.m.” The order indicated that Burnett “admit[ted] to the

allegations in the Complaint and agree[d] that she and any other occupants shall voluntarily

relinquish possession by 5:00 p.m. on October 9, 2020.” Burnett further agreed that if she failed

to move, “an Eviction Order enforceable instanter shall enter against her and all occupants

instanter as of the date of the Compliance Status hearing.” Burnett agreed to “waive and fully

release any and all CRLTO claims, personal injury claims and/or claims of any nature that [she]

ha[d] or may have against [US Bank], its shareholders, attorneys, agents and members related to

[Burnett’s] occupancy and use of the subject property and this lawsuit.” Finally, the agreed order

provided that, if Burnett vacated, “[US Bank] shall dismiss this suit without prejudice at the

Compliance Status hearing and seal it.”

¶9     The Order further stated that “[a]ny and all claims that [Burnett] ha[d] or may have against

[US Bank] *** are waived and fully released with prejudice instanter;” that if she was “still in

possession of the premises after 5:00 p.m. on 10/9/20 an Eviction Order enforceable instanter ***

shall enter at the Compliance Status hearing instanter. If [she] vacated as agreed, this matter will

be dismissed without prejudice and sealed.”

¶ 10   Subsequent to the September 16, 2020, hearing, Burnett sought legal counsel from Gilbert

and Campbell through LCBH (collectively, the LCBH attorneys). On October 8, 2020, Burnett

filed a “Combined Motion to Vacate Alleged Agreed Order, Dismiss the Case Pursuant to Section

2-619, and Seal the Record,” which was signed by Campbell.

¶ 11   Burnett argued that the agreed order should be vacated for several reasons. First, Burnett

asserted that she “did not and, indeed, could not have agreed to the entry of [the] order” because



                                                 5
No. 1-21-0135


Anderson prepared the order and sent it to the court without showing it to her first. Second, Burnett

argued that the agreed order should be vacated because the parties “had grossly disparate capacity

in discussion of the ‘agreed’ order,” pointing out that Anderson is an “experienced eviction

attorney,” while Burnett was a pro se litigant at the time of the order’s entry. She argued that, as a

pro se litigant, Burnett was unable to understand “what she was purportedly agreeing to even if

she had been shown the alleged agreed order,” which used “confusing legal terminology that a

pro se person cannot understand.” Burnett also alleged that the agreed order “lack[ed]

consideration and [wa]s an invalid contract.” Burnett additionally asserted that she had certain

defenses to the eviction action, which she had been unable to explain because she lacked counsel

at the hearing. Specifically, she argued that US Bank’s complaint “violate[d] the state moratorium

prohibiting eviction lawsuits,” enacted as a result of the COVID-19 pandemic, and that US Bank

shared responsibility for the “bogus” lease, in that it allowed the residence to be controlled and

rented out by a third-party.

¶ 12   Finally, Burnett contended that Anderson “conducted himself fraudulently and unfairly in

his dealings” with Burnett, “by eliciting all of the facts of her situation before identifying himself

as an attorney for the opposing party,” by “discouraging her from seeking the advice of her own

counsel,” and by “filing a petition that was not well-grounded in law and fact.”

¶ 13   In support of Burnett’s motion to vacate, she attached her own affidavit, in which she

averred to the process by which she came into possession of the residence and averred to her

interactions with Anderson. Specifically, Burnett averred that she signed a lease for the residence

on July 1, 2020, after finding the residence through an online listing. Burnett viewed the residence

twice with Oscar Sanchez, who identified himself as the landlord, before signing the lease and

moving in with her two young daughters. Burnett stated that Sanchez had unfettered access to the



                                                  6
No. 1-21-0135


residence, that he interacted with neighbors at the residence in a friendly manner, and that he came

to mow the lawn a few weeks later. Burnett paid him a security deposit of $1500, as well as $1500

in rent for each of July and August.

¶ 14   Burnett stated that she learned that a bank owned the property on August 18, 2020, when

a realtor knocked on Burnett’s door and demanded to know who she was. The next day, August

19, 2020, Anderson called Burnett. Burnett averred that Anderson did not identify himself as an

attorney initially and did not inform her that he represented US Bank, but instead stated that he

was “working with the new ‘buyer’ who wanted to move in.” Anderson explained that Burnett had

been “scammed” and said the landlord she had dealt with was “fake,” adding that such scams were

not uncommon and that he was handling numerous similar cases. Anderson disclosed later in the

conversation that he was an attorney representing US Bank, which “came as a shock” to Burnett,

and she became “confused about [her] own rights” and whether she should speak with him further.

Burnett further stated that Anderson “strongly discouraged [her] from hiring at attorney,” saying

that if she did so, he “w[ould]n’t be able to talk with [Burnett] anymore and keep [her] informed

of [Anderson’s] plans,” and that he “w[ould]n’t be able to advise [Burnett] anymore.”

¶ 15   According to Burnett’s affidavit, Anderson called again on August 24, 2020, this time

becoming angry and upset. Anderson raised his voice at Burnett and said that she “must leave”

immediately, that it was “not [her] house,” and that he would “evict [her] a***.” Burnett also said

that Anderson represented that he controlled whether the eviction case would be sealed and that if

she did not vacate promptly, the case would not be sealed. Finally, Burnett stated that she “did not

previously know about the court order of September 17, 2020,” that it was not shared with her

“either before or after the September 16, 2020, court hearing,” and that the first time she saw the

order was when her attorneys discovered it and sent it to her.



                                                 7
No. 1-21-0135


¶ 16   Burnett further averred that she had been furloughed and lost income after testing positive

for COVID-19 and lacked resources to move out of the property. Burnett stated that she required

sufficient time to save up funds to move out after being “ ‘scammed’ out of $4,500” by the phony

landlord who was in control of US Bank’s property.

¶ 17   In response, US Bank argued that there was no basis to vacate the agreed order. US Bank

generally did not dispute Burnett’s “factual history of this matter,” in particular, any of Burnett’s

allegations regarding how she came to reside in the premises. US Bank did, however, contend that

Burnett made several “misrepresentations” and “omitted facts” regarding her interactions with

Anderson. US Bank alleged that Anderson immediately identified himself as the attorney for the

owner and that he encouraged Burnett to “seek out the advice of counsel.” In support, Anderson

attached an email he sent Burnett after his initial phone call with her, in which Anderson wrote,

“If and/or when you retain counsel regarding this matter, please pass this email along to them and

ask them to give me a call.” US Bank also stated that Anderson never promised that he could seal

the file but indicated that if she agreed to move pursuant to an agreed order, US Bank would not

name her individually in the forthcoming eviction complaint. US Bank further contended that,

“[a]t no time did Attorney Anderson raise his voice or curse at [Burnett], it was [Burnett] who got

angry and began to yell that she wasn’t leaving and would have to be put out before terminating

the call.” Based on the conflicting versions of Anderson’s interactions with Burnett, US Bank

criticized the LCBH attorneys for failing to do “the due diligence required under Supreme Court

Rule 137” and for “haphazardly penn[ing], sign[ing] and fil[ing] the inflammatory Motion

accusing [Anderson] of severe breaches of Illinois’ Rules of Professional Conduct with this Court

without justification.”




                                                 8
No. 1-21-0135


¶ 18   US Bank also filed a separate motion for sanctions under Rule 137. US Bank generally

reiterated the denials of Burnett’s rendition of her interactions with Anderson. US Bank alleged

that Burnett’s statement that she had not been provided documents in this case had “been proven

to be untrue in light of the emails produced in [US Bank]’s Response” and that Burnett “likewise

misrepresented the content and character of her conversations with Attorney Anderson.” US Bank

posited that the LCBH attorneys “may have been duped by” Burnett but argued that it would have

been “appropriate and required” for the LCBH attorneys “to contact Attorney Anderson” before

filing the motion to vacate and Burnett’s affidavit.

¶ 19   On October 13, 2020, the parties appeared before the court via Zoom. The court asked the

LCBH attorneys if Burnett planned to appear, and counsel indicated that she had started a new job

that conflicted with the hearing time and did not plan to appear, but she could do so if necessary.

The parties then offered argument on Burnett’s motion to vacate. The LCBH attorneys argued that

Burnett did not understand the terms of the agreed order and that the agreed order was not signed

by Burnett. Counsel for Burnett acknowledged that it appeared that Anderson sent the draft order

to Burnett at the same time as it was sent to the court, but counsel believed that Burnett did not

have a copy, as she had been unable to provide it to counsel. US Bank argued that Burnett was

“not legally residing at the property”; that Anderson had, in fact, e-mailed the agreed order to

Burnett; and that the terms of that agreement were explained to Burnett in open court at the

September 16, 2020, hearing.

¶ 20   The court then denied the portion of Burnett’s motion seeking to vacate the agreed order.

The court “sympathized with [Burnett]’s plight of allegedly being scammed,” but noted that it had

“admonished Burnett several times” that she could consult with an attorney before entering into

an agreement. The court further noted that, although she had “ample time to do so,” Burnett did



                                                 9
No. 1-21-0135


not inform the court that Anderson had made any threats at any time during the previous

proceedings. The court further observed that Burnett “did not seem to be in any way impaired or

incapable of understanding the proceeding or the agreement she made,” and that, “at minimum,”

she understood the date she was supposed to move out. The court further found that Burnett had

been copied on the order sent to the court.

¶ 21   Following the court’s denial of Burnett’s request to vacate the order, US Bank called a

resident at the development as a witness. He testified that he “felt less safe knowing that someone

who was not legally a resident there had, nonetheless, been living in the townhome development.”

The agreed statement of facts for the October 13, 2020, hearing indicates that the resident

“described various disturbances” caused by Burnett, although it does not further expound on the

nature of those disturbances, and that the resident acknowledged that he had not filed any written

complaints or police reports regarding Burnett.

¶ 22   Following the above testimony, counsel for Burnett questioned whether further

proceedings were moot in light of the court’s denial of Burnett’s request to vacate the agreed order,

and US Bank agreed. Counsel for Burnett then argued that the case should be dismissed based on

the eviction moratorium. US Bank argued that the moratorium did not apply to Burnett,

characterizing her as a “squatter” and not a “tenant” protected by the moratorium. US Bank further

argued that, even if the moratorium applied, the court had heard testimony that Burnett’s

occupancy of the premises “constituted a safety risk to others” and that its complaint alleged that

she posed an “imminent and serious risk to the property itself.” The court agreed with US Bank

that the moratorium did not preclude Burnett’s eviction.

¶ 23   Although the court had denied Burnett’s motion to vacate, the court then asked Anderson

whether US Bank would agree to give Burnett until October 31, 2020, to move out. US Bank



                                                  10
No. 1-21-0135


agreed on the condition that Burnett file no further motions, and the court entered an agreed order

staying the eviction to October 31, 2020, and requiring Burnett to vacate by that date. The agreed

order further provided for “a mutual release of all claims between the parties and their agents,”

except for the motion for sanctions against Burnett’s attorneys, which remained pending, and the

sealing of the file.

¶ 24    On October 27, 2020, and October 30, 2020, the LCBH attorneys filed a written response,

and thereafter an amended response, to the motion for sanctions. The LCBH attorneys argued that

Burnett’s version of events was credible and consistent and that their motion had been well-

grounded in law and fact. While Burnett had not prevailed on her motion to vacate, Burnett’s

attorneys argued that the standard to enter sanctions required affirmative misconduct, and that no

one disputed the essential fact that Burnett had been victimized by a scam. They further argued

that, regardless of Burnett’s account regarding her interactions with Anderson, the agreed order

was one-sided, written in a manner that would not be comprehensible to an unrepresented person

such as Burnett, and generally reflected a gross disparity of capacity between the parties.

¶ 25    On October 30, 2020, US Bank filed a reply arguing that the allegations involving

Anderson had been “egregious, inflammatory and potentially professionally damaging allegations

of professional misconduct,” which could have resulted in “severe impact *** had they not been

disproved and found to be untrue.” US Bank repeatedly argued that counsel for Burnett should

have contacted Anderson prior to filing the motion to vacate.

¶ 26    The parties appeared for status on November 9, 2021. The parties informed the court that

Burnett had moved out on November 4, 2020, and not October 31, 2020, as required. The court

ordered the matter unsealed. The court then heard argument from the parties regarding the motion

for sanctions.



                                                11
No. 1-21-0135


¶ 27   Anderson, on behalf of US Bank, argued that Burnett’s “motion to vacate the previous

agreed order was based on a number of representations that were supported by her affidavit and

then repeated in the motion to vacate by Attorney Campbell, who signed the motion and by

[LCBH], the organization for whom he works.” Anderson specifically referenced allegations that

Anderson waited until the end of their conversation to disclose that he was an attorney, that he

instructed her not to get an attorney, that he “cussed” at Burnett, and that he did not circulate

certain documents to her. Anderson stated that he provided e-mails as proof that he had talked with

defendant regarding obtaining counsel, as well as that he sent the agreed order to her. Anderson

also denied cursing at Burnett. Anderson argued that the LCBH attorneys should have at least

called or sent an email to Anderson to ask about his conversations with Burnett before they filed

the motion. US Bank argued that by making the allegations in the motion to vacate, the LCBH

attorneys had “thrown out” traditional notions of “civility and the willingness for the parties to

work together” and had failed to “follow the traditional norms and mores” of “our profession.”

Anderson further alleged that if the LCBH attorneys were “going to hurl insults and innuendo

against” him, that they “should have at least investigated by calling [him] or checking.”

¶ 28   The LCBH attorneys argued that, in evaluating the inquiry required, the court had “to look

to what was available.” Specifically, they stated:

                        “[I]f there was actually a transcript that could have been available, then we

                could have listened to that—literally listened to that MP3 to review what happened

                at that court proceeding, because we know that when pro se tenants appear in these

                courtrooms without benefit of counsel, they often don’t understand what is

                happening; and, of course, feel intimidated, and know that their family’s housing is

                on the line.



                                                 12
No. 1-21-0135


                        But unfortunately, despite our years of attempting to get these proceeding[s]

                recorded, that’s not happening at this point because of the pandemic. So all we

                could look at, the only objective piece of evidence, is the order that ultimately was

                entered.

                ***

                        We looked at the one piece of actual written evidence that we could access

                in evaluating her representations to us; and it wasn’t just reasonable for us to rely

                on it. In fact, it completely supported her understanding that the court appearance

                and that the things that had happened to her were intimidating and confusing.

                ***

                        Counsel says that what we should have done was to give him a telephone

                call. He cites no authority that that would be a reasonable step of investigation; and

                we have found no authority.

                ***

                        [H]ad we called Mr. Anderson and he had sent us these emails of his, it

                wouldn’t prove indisputably as is his burden that anything in this pleading that we

                filed or the affidavit is verifiably untrue.

                        If anything, it bolstered our case from our perspective, *** that this order

                should have been vacated and for the simple reason that Mr. Anderson, by virtue of

                his email, conceded that the client never saw it before it was sent to this Court.

                        ***

                        We just have facts as our client told it to us; and she thought that Anderson

                strongly discouraged [her] from hiring an attorney; and she said something very



                                                   13
No. 1-21-0135


                telling in there that she told us that made it in our affidavit that I think bolsters her

                version of events, which she heard that, ‘If you hire an attorney, I won’t be able to

                talk to you directly anymore,’ which is actually a true statement; and I think not

                something that she would just know offhand to try to, you know, make up

                something phony.

                        From her perspective—I guess Mr. Anderson was trying to work with her—

                and so there is nothing Mr. Anderson has presented to you today, your Honor, to

                meet his burden. He seems to be proceeding under the theory this is some kind of

                defamation case, in which we, as a defendant, assert something is a hundred percent

                true as a defense.

                        It sounds like he has the burden reversed.”

¶ 29   The court indicated that it was taking the matter under advisement and that a written order

would be forthcoming.

¶ 30   On January 7, 2021, the court announced its decision to grant the motion for sanctions

during a Zoom court proceeding, and thereafter issued a written order. In that order, the court

provided its own account of the September 16, 2020, hearing, which occurred via Zoom. The court

noted that, at the September 16, 2020, hearing, it granted Anderson’s request to incorporate the

parties’ agreement into the agreed order and “provide a copy of the Order to [Burnett] via her email

address.” The court continued,

                “Subsequently, Anderson emailed the Agreed Order to the court and [Burnett]

                which was later signed by [Burnett], forwarded to and entered by the Court on

                September 17, 2020. The Agreed Order entered by this court contained the same

                terms and provisions of [US Bank]’s offer this Court discussed with [Burnett].”



                                                   14
No. 1-21-0135


The court also noted that Burnett had not appeared as a witness at the December 15, 2020, hearing

on the motion for sanctions.

¶ 31   In its analysis, the court noted that “clients are not always truthful when alleging facts upon

which their attorney will use in support of their representation and/or defenses.” However, the

court stated that “reasonable due diligence is especially important to prevent the inappropriate and

unfounded besmirching or sullying of an opponent’s name and reputation in the legal community,

which could adversely affect, or in some instances be ruinous, to that opponent’s legal business or

profession.” The court acknowledged that only Anderson and Burnett had been present at their

initial conversations but stated its belief “that many of the allegations made by [Burnett] and

regurgitated in Attorneys Gilbert and Campbell’s motion to vacate are patently false.” The court

noted that counsel “did not call on [Burnett] to corroborate the assertions made in her affidavit.

This Court can only surmise that [Burnett] was not called to testify for fear of committing perjury.”

The court took issue with the characterization of Anderson as having conducted himself

“fraudulently and unfairly,” finding those allegations “unsubstantiated and border[ing] on being

defamatory and slanderous” and inappropriate to make “without any objective support.”

¶ 32   The court further described Burnett’s characterization of Anderson’s conduct as

“troubling” because those allegations “could have been easily debunked with a little due

diligence—a phone call with Attorney Anderson, or [a] familiarity with this Court’s procedures

on dealing with agreements made with self[-]represented litigants, as [Burnett] was initially.” “To

this point,” the court noted that “litigants participating in cases via Zoom are aware that the

proceedings are recorded and a transcript *** can be obtained by request.” The court stated

Burnett’s attorneys “could have obtained a transcript of the September 16, 2020 hearing on this

case,” which it said would have revealed, among other things, repeated review of the terms of the



                                                 15
No. 1-21-0135


agreement, frequent inquiries regarding whether Burnett understood the terms, her affirmation that

she understood, and the court’s admonishment that she would be held to the terms and the

consequences if she did not comply.

¶ 33   The court stated that this transcript would have also revealed that Anderson “inform[ed]

[Burnett] that he would prepare the agreement for her signature, email it to her, and submit the

executed agreement to this Court for entry. Subsequently, Attorney Anderson submitted the

executed agreement to this Court for execution and filing.”

¶ 34   The court concluded that Burnett’s attorneys failed to conduct “a reasonable due diligence

investigation” and instead “blindly accepted and reiterated *** false and potentially ruinous

allegations” against a member of the bar and an officer of the court, a “sole practitioner whose

legal practice is relied upon to support his and his family’s livelihood.” The court entered a fine to

be paid to Anderson in the amount of $2000 as reimbursement for his legal expenses incurred

contesting the allegations made against him and in pursuing the motion for sanctions. The court

added that the fine was “not intended to be punitive.”

¶ 35   Burnett’s attorneys filed a timely appeal from that judgment, and in this court, the LCBH

attorneys contend that the trial court abused its discretion in imposing sanctions against them,

because the sanction award was based on several factual and legal errors.

¶ 36   As an initial matter, we note that US Bank concedes that sanctions were not properly

assessed against Gilbert, as she did not sign the motion to vacate. Accordingly, we dismiss the

appeal as to Gilbert, and we will analyze whether sanctions were properly assessed against

Campbell, as the signing attorney, and his employer, LCBH.




                                                 16
No. 1-21-0135


¶ 37      Illinois Supreme Court Rule 137(a) (eff. Jan. 1, 2018) requires that an attorney certify that

“to the best of his knowledge, information, and belief formed after reasonable inquiry,” a pleading,

motion, or other document

                 “is well grounded in fact and is warranted by existing law or a good-faith argument

                 for the extension, modification, or reversal of existing law, and that it is not

                 interposed for any improper purpose, such as to harass or to cause unnecessary

                 delay or needless increase in the cost of litigation.”

The purpose of Rule 137 is to “prevent abuse of the judicial process by penalizing claimants who

bring vexatious and harassing actions.” Sundance Homes, Inc. v. County of Du Page, 195 Ill. 2d

257, 285-86 (2001). The purpose of the Rule is not “to penalize litigants and their attorneys simply

because they were zealous but unsuccessful.” Toland v. Davis, 295 Ill. App. 3d 652, 658 (1998).

Because of the penal nature of the Rule, courts must construe it strictly, must ensure the moving

party has proven each element of the alleged violation with specificity, and should reserve

sanctions for the most egregious cases Webber v. Wight & Co., 368 Ill. App. 3d 1007, 1032 (2006);

Deutsche Bank National Trust Co. v. Ivicic, 2015 IL App (2d) 140970, ¶ 24.

¶ 38      When a party asks that Rule 137 sanctions be imposed, that party bears the burden of proof.

Technology Innovation Center, Inc. v. Advanced Multiuser Technologies Corp., 315 Ill. App. 3d

238, 243 (2000). The party moving for sanctions must show that the opposing party made false

allegations without reasonable cause. Id. (citing In re Estate of Wernick, 127 Ill. 2d 61, 77 (1989)).

To be entitled to sanctions, a party has the burden of proving not only that the allegations of the

complaint were made without reasonable inquiry, but also that the allegations of the complaint are

untrue. In re Estate of Wernick, 127 Ill. 2d at 77; Burrows v. Pick, 306 Ill. App. 3d 1048, 1055

(1999).



                                                   17
No. 1-21-0135


¶ 39    The trial court must “set forth with specificity the reasons and basis of any sanction ***

either in the judgment order itself or in a separate written order.” Ill. S. Ct. R. 137(d) (eff. Jan. 1,

2018); see also Twardowski v. Holiday Hospitality Franchising, Inc., 321 Ill. App. 3d 509, 513

(2001) (“In order to allow courts to conduct an informed and reasoned review of the sanction

decision, Rule 137 requires that the trial court set forth the reasons and basis for its decision.”). An

appellate court may only affirm an imposition of sanctions based upon the reasons set forth by the

trial court. Sadler v. Creekmur, 354 Ill. App. 3d 1029, 1045-46 (2004) (“Although a reviewing

court may generally affirm a trial court’s ruling on any ground supported by the record, regardless

of the reasoning employed by the trial court [citation], this proposition has not been applied to

rulings involving sanctions.” A sanction order “may be sustained only upon the ground on which

it was imposed.”). A trial court’s determination is afforded considerable deference, but it does not

preclude a reviewing court from independently reviewing the record and finding an abuse of

discretion if the facts warrant. Pritzker v. Drake Tower Apartments, Inc., 283 Ill. App. 3d 587, 590

(1996). When reviewing a decision on a motion for sanctions, an appellate court’s primary

consideration is whether the trial court’s decision was informed, was based on valid reasoning,

and follows logically from the facts. Whitmer v. Munson, 335 Ill. App. 3d 501, 514 (2002); Thomas

Hake Enterprises, Inc. v. Betke, 301 Ill. App. 3d 176, 182 (1998); Liddle v. Cepeda, 251 Ill. App.

3d 892, 894 (1993).

¶ 40    The imposition of sanctions is not to be based on a subjective, after-the-fact analysis or

hindsight. Washington v. Allstate Insurance Co., 175 Ill. App. 3d 574, 580 (1988). Rather, the

proper standard for evaluating a party’s conduct under Rule 137 is objective (Burrows, 306 Ill.

App. 3d at 1051) and based on the reasonableness under the circumstances existing at the time of

the filing (Bennett & Kahnweiler, Inc. v. American National Bank & Trust Co. of Chicago, 256



                                                  18
No. 1-21-0135


Ill. App. 3d 1002, 1007 (1993)). Applying this standard, we conclude that the trial judge abused

his discretion in imposing sanctions against the LCBH attorneys in this case. See Toland , 295 Ill.

App. 3d at 656.

¶ 41   Initially, it appears that the trial court utilized an incorrect standard in reviewing US Bank’s

motion for sanctions. The trial court explicitly indicated that the award was “compensation and

reimbursement for Attorney Anderson’s reasonable legal expenses incurred” in contesting the

allegations made against him in the motion to vacate and in pursuing the motion for sanctions and

that the award was “not intended to be punitive.”

¶ 42   As stated above, sanctions pursuant to Rule 137 are penal in nature. While these sanctions

may have a compensatory feature, they are analogous to punitive damages, which are designed to

punish wrongdoers and deter others from the same conduct. Id. at 658. The purpose of Rule 137

sanctions is to discourage baseless actions and frivolous motions, rather than to shift fees in favor

of prevailing parties or to penalize litigants and their attorneys simply because they were zealous

but unsuccessful. Id. at 657-58 (“Litigation is inherently uncertain, and it would be unjust to punish

litigants for exercising their right to file or defend a lawsuit. The poor would be discouraged from

vindicating their rights, not based on the merits of their cases, but for fear of being penalized with

their opponents’ attorney fees.”)

¶ 43   Additionally, the court appears to have used a heightened standard for allegations that are

made against an attorney; that protection of an attorney’s professional reputation requires

additional “objective” support before allegations against that attorney can be brought in a court

document. Although we do not condone bringing allegations against opposing counsel lightly, we

observe that the allegations at issue here pertained to a conversation that occurred between

Anderson and Burnett, for which the only available evidence would be the conflicting accounts of



                                                 19
No. 1-21-0135


Anderson and Burnett. There is no authority requiring that where a situation involves one person’s

word against another, an attorney must support allegations with additional “objective” evidence

when they involve an attorney’s professional reputation.

¶ 44     Burnett’s allegations were supported by a sworn statement. While the trial court ultimately

found Burnett’s account unconvincing, its credibility determination does not provide support for a

sanction award. See, e.g., Barrett, 343 Ill. App. 3d 1184, 1199 (2003); Peterson v. Randhava, 313

Ill. App. 3d 1, 7 (2000) (“ ‘[a] court should not impose sanctions on a party for failing to conduct

an investigation of facts and law before filing if he presents objectively reasonable arguments for

his position, regardless of whether those arguments are unpersuasive or incorrect’ ”); Olsen v.

Celano, 234 Ill. App. 3d 1045, 1053 (1992) (facts being ultimately adverse to pleadings “is not

enough to warrant an award of attorney fees”); Webber, 368 Ill. App. 3d at 1034 (where the

plaintiff’s claim was “disregarded by the jury in the end,” but the plaintiff had “presented sufficient

evidence at trial through testimony and documents to substantiate” it, the case was “not an

egregious case meriting the imposition of sanctions”).

¶ 45     Although the court was not convinced by Burnett’s version of events, it does not follow

that the LCBH attorneys failed to conduct a reasonable inquiry before bringing those allegations

as part of her motion to vacate. The LCBH attorneys interviewed their client, Burnett, to ascertain

her version of events and her interactions with Anderson and ensured that she was willing to swear

to her version of events under penalty of perjury. Additionally, the LCBH attorneys obtained a

copy of, and reviewed, the agreed order between Burnett and US Bank that was entered by the

court.

¶ 46     We agree that a review of the agreed order shows that there was a reasonable basis to

request that the order be vacated. Such motions are granted “in order to achieve substantial justice,”



                                                  20
No. 1-21-0135


and a court should vacate an order that “resulted from fraud, duress, coercion, unfair dealing, gross

disparity in the position or capacity of the parties, or newly discovered evidence.” In re Tammy

D., 339 Ill. App. 3d 419, 423 (2003); see also Draper & Kramer, Inc. v. King, 2014 IL App (1st)

132073, ¶ 39 (holding that the trial court abused its discretion in denying a pro se tenant’s motion

to vacate an agreed order granting her landlord possession of her apartment. The tenant

misunderstood the terms of the order she signed, and that misunderstanding was reasonable in light

of a previous conversation the tenant had with the property manager. Additionally, there was a

disparity in the parties’ bargaining power as the landlord was represented by an attorney and the

tenant was not).

¶ 47   Based on the agreed order entered in this case, as well as Burnett’s sworn statement, there

was a reasonable basis for the LCBH attorneys to request that the agreed order be vacated. The

order was drafted by US Bank, it was not signed by Burnett, and it used terminology that may not

have been clear to Burnett as a pro se litigant. It also appears from our review of the record that

the agreed order contained material terms that were different from those discussed at the hearing,

providing further support for vacating that order. Most notably, the agreed statement of facts from

the September 16, 2020, hearing indicates that Burnett agreed to a “mutual waiver of claims.”

However, the agreed order, drafted by Anderson, provides that all claims by Burnett against US

Bank were “waived and fully released with prejudice instanter.” Regarding the claims by US Bank

against Burnett, however, the agreed order provided that if Burnett “vacate[d] as agreed, [US

Bank] shall dismiss this suit without prejudice at the Compliance Status hearing and seal it.”

(Emphasis added). There is no indication from the agreed statement of facts that Burnett agreed to

this clearly unequal “mutual waiver of claims” or, even if she had, that she was informed of the

consequences of that agreement. It is also noteworthy that Burnett agreed to admit the allegations



                                                 21
No. 1-21-0135


of the complaint, although US Bank did not actually dispute the inaccuracy of many of those

allegations. In particular, the complaint alleged that Burnett and her two young children were

“squatters” who “presumably [broke] in and changed the locks.” At the same time, however, US

Bank did not dispute Burnett’s account of how she came into possession of the premises through

circumstances in which she entered a lease with, and was given the keys by, someone she believed

had the authority to lease the premises.

¶ 48   Additionally, it would be reasonable to conclude that Burnett and US Bank were in

disparate positions in negotiating the agreed order, as Anderson is an experienced eviction attorney

and Burnett was a pro se litigant. The agreed order, particularly when combined with Burnett’s

sworn statement, provided ample basis to argue that the agreed order should be vacated in order to

achieve substantial justice between the parties. The LCBH attorneys presented evidence to the trial

court, from which the court could have found that vacating the agreed order was appropriate, had

it believed Burnett’s account. In these circumstances, we disagree that the motion was submitted

without reasonable inquiry, or that it was not well grounded in fact and warranted by law.

¶ 49   The trial court, however, found that the LCBH attorneys failed to engage in two specific

actions that would have “easily debunked” Burnett’s allegations: “a phone call with Attorney

Anderson” and a review of the “transcript of the September 16, 2020, Zoom hearing on this case.”

¶ 50   US Bank pointed to nothing that would indicate why the LCBH attorneys were obligated

to contact Anderson or why, had they done so, they would have been required to credit his version

of events over their client’s sworn statement regarding the conversation in which Anderson and

Burnett were the only participants. Edwards v. Estate of Harrison, 235 Ill. App. 3d 213, 221 (1992)

(“[A]n attorney is not obligated to voluntarily dismiss his lawsuit merely because the opposing

party presents purported evidence of a crucial fact in his pleadings.”). While it is true that an



                                                22
No. 1-21-0135


attorney cannot simply rely on a client’s representations when additional information is readily

obtainable from third parties (see Williams Montgomery & John Ltd. v. Broaddus, 2017 IL App

(1st) 161063, ¶ 42 (as modified on denial of reh’g (Dec. 8, 2017))), there was no information from

a third party that the LCBH attorneys could have obtained to further confirm Burnett’s account

about the content of her conversations with Anderson, when the only parties to that conversation

were Burnett and Anderson. Additionally, confirming the content of their conversation by calling

Anderson would not be the kind of “objective” verification that the LCBH attorneys could be

expected to undertake. Although Anderson presumably would have denied that the conversation

happened as described by Burnett, accepting those denials based on vague notions of “civility”

and upholding “traditional norms and mores” of “our profession” would interfere with the LCBH

attorneys’ obligation to zealously advocate for the interests of their client.

¶ 51   The only other failure of diligence by the LCBH attorneys specifically referenced by the

trial court was that they should have been aware that “the proceedings are recorded and a transcript

can be obtained by request” and they should have reviewed that transcript before bringing the

motion to vacate. However, both parties concede in this court that the trial court was mistaken on

this fact and that no such transcripts of the relevant hearing existed. Both parties also concede that,

although the court observed several times that the agreed order was signed by Burnett, it was not.

¶ 52   US Bank argues that the trial court’s mistakes on these facts are irrelevant, as the agreed

order was reached during the September 16, 2020, hearing and was enforceable even if no

transcript or order memorializing the agreement existed. However, as found above, the agreed

order, as memorialized by Anderson, appears to differ in significant ways from the agreement

reached at the hearing. Moreover, the question is not whether the agreement would have been

enforceable. Instead, the issue is that the trial court relied on these mistaken beliefs in evaluating



                                                  23
No. 1-21-0135


the diligence of the LCBH attorneys in bringing a motion to vacate the agreed order. US Bank also

alleges that the court’s reference to a transcript is not significant because it was not the “exclusive

method of conducting a reasonable inquiry.” However, the only other method articulated by US

Bank was “picking up the phone and calling a colleague,” which we have already rejected for the

reasons set forth above.

¶ 53   Finally, the court indicated that it relied on the “testimony” of attorneys Anderson, Gilbert,

and Campbell in issuing the sanction against the LCBH attorneys, and in this court, US Bank

similarly argues that the court properly “assess[ed] the testimony [of] Attorneys Anderson, Gilbert

and Campbell.” It is clear, however, from our review of the record that no testimony was ever

elicited. Instead, Burnett filed a sworn statement, and Anderson disputed aspects of her account in

a verified response to her motion to vacate. While it is true that the attorneys presented arguments

regarding the motion for sanctions as officers of the court, it is not fair to say that the court heard

testimony from anyone regarding that motion. See Black’s Law Dictionary (11th ed. 2019)

(Testimony is defined as “evidence that a competent witness under oath or affirmation gives at

trial or in an affidavit or deposition.”). Anderson was not sworn or subject to cross-examination

regarding his conversations with Burnett, and neither Gilbert nor Campbell were sworn or subject

to cross-examination regarding their interactions with Burnett and what actions they took in

investigating her allegations. In these circumstances, we conclude that US Bank failed to meet its

burden of showing that sanctions were appropriate.

¶ 54   In light of the errors set out above, we cannot conclude that the trial court’s decision was

properly informed, was based on valid reasoning, and followed logically from the facts. See

Thomas Hake Enterprises, Inc., 301 Ill. App. 3d at 183-84 (finding a sanction award to be an abuse

of discretion where the plaintiffs’ complaint, although ultimately unsuccessful, was “sufficiently



                                                  24
No. 1-21-0135


well grounded so as not to be frivolous or false” and the plaintiffs arguments were “not

unreasonable under the[ ] circumstances.”). As stated above, this court may only affirm an

imposition of sanctions based upon the reasons set forth by the trial court. Sadler, 354 Ill. App. 3d

at 1045-46. Having found that the reasons set forth by the trial court created a heightened burden

for allegations against Anderson as an attorney and were based on a misunderstanding of what

information was available to the LCBH attorneys in bringing the motion to vacate, the sanctions

order must be reversed. It is clear from the record that when the LCBH attorneys moved to vacate

the agreed order, they had a reasonable basis to do so on the merits of the case, and they made a

reasonable inquiry under the circumstances. Accordingly, we hold that their motion should not

have subjected them to Rule 137 sanctions. We cannot conclude that this is one of the most

egregious of cases for which sanctions should be reserved. See Webber, 368 Ill. App. 3d at 1032.

¶ 55    As a reminder to all parties, although we understand an attorney’s desire to zealously

advocate for his or her client, zealous advocacy should not include incivility or unprofessional

behavior. An attorney’s choice of words is significant, has consequences, and should demonstrate

the utmost respect for judges, opposing counsel, litigants, the legal process, and the justice system,

at all times.

¶ 56    For the foregoing reasons, we reverse the trial court’s order assessing sanctions against the

LCBH attorneys.

¶ 57    Reversed.




                                                 25
No. 1-21-0135



                                  No. 1-21-0135


Cite as:                 US Bank Trust, N.A. v. Burnett, 2021 IL App (1st) 210135


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 20-M1-
                         705770; the Hon. James A. Wright, Judge, presiding.


Attorneys                H. Nicholas Berberian, Tina L. Winer, and Daniel M. Terhune, of
for                      Neal, Gerber & Eisenberg LLP, of Chicago, for appellants.
Appellant:


Attorneys                Robert Kahn and Michael Griffin, of Sanford Kahn, LLP, of
for                      Chicago, for appellee.
Appellee:


Amicus Curiae:           Miriam Hallbauer and Lawrence D. Wood, of Legal Aid Chicago,
                         of Chicago, amicus curiae.




                                        26